DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This communication is in response to the RCE of 7/12/2022. All changes made to the claims have been entered. Accordingly, Claims 1-3, 5-30, 32 are currently pending in the application. 

	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for determining and means for transmitting in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Review of the specification appears to provide the corresponding structure, material, or acts for the claimed functions as shown in figures 2, 6 along with paragraph [0007]- [0008] and [0042]- [0043]. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 3, 5, 7, 8, 13, 24, 25, 26, 27, 28, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf et al. (US 2021/0204250), in view of Loehr et al. (US 2020/0304247), in view of Jain et al. (US 2007/0127464).
Regarding claim 1, 24, 27, 29, Ashraf discloses a method of wireless communication performed by a user equipment (UE) (methods for controlling radio transmission and to corresponding radio devices, systems, and computer program, [0001] and [0003] and [0013] and [0038] and figure 9), comprising:
	determining a set of resource candidates in a side link communication system based at least in part on a set of resource assignments for a group of other UEs in the side link communication system (the sending radio device uses a specified algorithm to autonomously determine which radio resources to use for the SL radio transmission, for both the PSCCH and the PSCCH. The allocation of the radio resources be based on channel sensing performed by the sending radio device, e.g., in order to avoid collisions or other conflicts arising from multiple radio devices attempting to use the same radio resources…the UE can avoid collisions when selecting autonomously selecting the radio resources from a resource pool shared by multiple radio devices, [0044] and [0107]-[0111]);
	transmitting a first part of a physical side link control channel (PSCCH) transmission (The PSCCH carries SL control information (SCI) and the radio device sends the first SCI to the further radio device, [0003]-[0004] and [0107]- [0111] and [0042]-[0043] and [0123]-[0125]); and
	transmitting a second part of the PSCCH transmission related to the first part of the PSCCH transmission for a transmission (the radio device sends the second SCI to the further radio device, This is accomplished based on the configuration related to the first SCI….The second SCI may include information indicating at least one of: radio resources to be used for the SL radio transmission, [0107]-[0111] and [0003]-[0004] and [0042]-[0043] and [0123]-[0125]).
	Ashraf however fails to disclose a transmission associated with medium access control (MAC) protocol data units (PDUs) of a particular packet. Ashraf however discloses a data transmission on the PSSCH ([0003] and [0042]). In a similar field of endeavor, Loehr discloses a transmission associated with medium access control (MAC) protocol data units (PDUs) of a particular packet (the SCI (PSCCH) and the SL MAC PDU (TB) on the PSSCH, [0064]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of associating SL MAC PDUs with transmission of the PSSCH as disclosed by Loehr into the method comprising multi-stage side link control information for data transmission on the PSSCH comprising a second SCI that include information indicating radio resources to be used for the SL radio transmission on PSSCH as disclosed by Ashraf in order to improve the system and associate the proper communication parameters for side link communications, such as SL MAC PDUs associated with radio resources for SL/PSSCH  data transmission. 

	Ashraf and Loehr fails to disclose wherein the first part of the PSCCH transmission does not include payload data. Ashraf however discloses the PSCCH carries SL control information (SCI) which indicate scheduling information for a data transmission on the PSSCH ([0003]). In a similar field of endeavor, Jain discloses wherein the first part of the PSCCH transmission does not include payload data (control protocol messages and control protocol information does not include the typical payload data that is exchanged…Rather, the control protocol messages…carry information that is specific to ensuring that the network can effectively communicate data between hosts devices, [0030]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having control messages to not include payload data as disclosed by Jain into the method comprising multi-stage side link control information for data transmission in which PSCCH carries SL control information (SCI) which indicate scheduling information for a data transmission on the PSSCH as disclosed by Ashraf and Loehr in order to improve the system, conserve resources, and to adhere to control messaging implementations, such as a control message of SCI to not include payload data in which is transmitted on PSSCH.

Regarding claim 2, 25, 28, 30, Ashraf discloses wherein the first part of the PSCCH transmission or the second part of the PSCCH transmission indicates a resource candidate, of the set of resource candidates, for the transmission associated with the MAC PDUs of the particular packet (the radio device sends the second SCI to the further radio device, This is accomplished based on the configuration related to the first SCI….The second SCI may include information indicating at least one of: radio resources to be used for the SL radio transmission, [0107]-[0111] and [0003]-[0004] and [0042]-[0043] and [0123]-[0125]).

Regarding claim 3, 26, Ashraf discloses wherein the first part of the PSCCH transmission is a first PSCCH stage and the second part of the PSCCH transmission is a second PSCCH stage (SCI for the SL radio transmissions…is organized in a multi-stage way: first SCI, in the following also referred to as first stage SCI, and second SCI, in the following also referred to as second stage SCI, [0038] and [0047] and [0053]).
Regarding claim 5, Ashraf discloses wherein a resource candidate, of the set of resource candidates, is indicated by the second part of the PSCCH transmission for at least one of an initial transmission of the particular packet, both the initial transmission of the particular packet and a retransmission of the particular packet, or only the retransmission of the particular packet (the second data SCI may indicate retransmission parameters of the SL radio transmission, e.g., whether the SL radio transmission include an initial transmission of data or a retransmission of data or the number of retransmission attempts, and/or a redundancy version of retransmitted data, [0051] and [0093] and [0125] and [0107]-[0111]).
Regarding claim 7, Ashraf discloses wherein the first part of the PSCCH transmission includes information identifying at least one of: a demodulation reference signal (DMRS) pattern, a modulation and coding scheme (MCS) indicator, or a resource candidate (The SCI may indicate radio resources allocated for the data transmission of the PSSCH, a modulation and coding scheme (MCS), [0003] and [0042] and [0047] and [0050] and [0071] and [0086]-[0088] and [0106]).
Regarding claim 8, Ashraf discloses wherein the second part of the PSCCH transmission includes at least one of payload data, feedback information, a hybrid automatic repeat request indicator, a transmission mode indicator, or a transmission distance identifier (the second SCI may include information indicating at least one of: radio resources to be used for the SL radio transmission, an modulation and/or coding scheme to be used for the SL radio transmission, one or more retransmission parameters, [0093]-[0094] and [0109]-[0110] and [0039] and [0048] and [0051]).
Regarding claim 13, Ashraf discloses wherein the second part of the PSCCH transmission is transmitted after or at the same time as the first part of the PSCCH transmission (the sending UE then sends the first stage SCI to the receiving UE…the sending UE also sends the second stage SCI to the receiving UE, [0049] and figure 2).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf in view of Loehr, in view of Jain, in further view of Hoang et al. (US 2021/0243749).

Regarding claim 6, Ashraf, Loehr, and Jain fails to disclose wherein the second part of the PSCCH transmission includes a resource candidate, of the set of resource candidates, for other MAC PDUs. However in a similar field of endeavor, Hoang discloses the second part of the PSCCH transmission includes a resource candidate, of the set of resource candidates, for other MAC PDUs associated with a same radio link control PDU packet as the MAC PDUs of the particular packet (use the SCIs associated with the first X transmissions to reserve the resources for one or more retransmissions and a transmission of another TB in the burst traffic. The WTRU may be further configured to use the SCIs associated with the last Y transmission(s) to reserve resource(s) for transmission of other TB(s) associated with the SPS traffic, [0192]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having SCIs, such as a second SCI correlating to second part of the PSCCH, include a resource  candidate for other MAC PDUs as disclosed by Hoang  into the method comprising multi-stage side link control information for data transmission on the PSSCH comprising a second SCI as disclosed by Ashraf,  Loehr, and Jain in order to improve the system and efficiently indicate different communication resources via SCI(s). 

Claim 9, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf in view of Loehr, in view of Jain, in further view, Zhang et al. (US 2019/0356451).
Regarding claim 9, Ashraf, Loehr, and Jain fails to disclose wherein the first part of the PSCCH transmission is associated with a transmission characteristic, and wherein the transmission characteristic includes one of: less than a threshold code rate, transparent transmit diversity, quadrature phase shift keying modulation, or a type 4 frequency comb pattern reference signal. However in a similar field of endeavor, Zhang discloses wherein the first part of the PSCCH transmission is associated with a transmission characteristic, and wherein the transmission characteristic includes one of: less than a threshold code rate, transparent transmit diversity, quadrature phase shift keying modulation, or a type 4 frequency comb pattern reference signal (the modulation scheme of the PSCCH is QPSK and the PSCCH uses QPSK ([0337] and [0351]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of associating PSCCH with a transmission characteristic such as QPSK as disclosed by Zhang  into the method comprising multi-stage side link control information for data transmission on the PSSCH  as disclosed by Ashraf, Loehr, and Jain in order to improve the system and have flexibility in the modulation used within such system. 
Regarding claim 10, Ashraf, Loehr, and Jain fails to disclose wherein the second part of the PSCCH transmission is associated with a transmission characteristic, and wherein the transmission characteristic includes one of: a same data demodulation reference signal as a demodulation reference signal for the first part of the PSCCH transmission for channel estimation, a same precoding type as payload data, or a quadrature phase shift keying modulation. However in a similar field of endeavor, Zhang discloses wherein the second part of the PSCCH transmission is associated with a transmission characteristic, and wherein the transmission characteristic includes one of: a same data demodulation reference signal as a demodulation reference signal for the first part of the PSCCH transmission for channel estimation, a same precoding type as payload data, or a quadrature phase shift keying modulation (the modulation scheme of the PSCCH is QPSK and the PSCCH uses QPSK ([0337] and [0351]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of associating PSCCH with a transmission characteristic such as QPSK as disclosed by Zhang  into the method comprising multi-stage side link control information for data transmission on the PSSCH as disclosed by Ashraf, Loehr, and Jain in order to improve the system and have flexibility in the modulation used within such system. 

Regarding claim 11, Ashraf discloses wherein the second part of the PSCCH transmission includes a resource candidate, of the set of resource candidates (The second SCI may include information indicating at least one of: radio resources to be used for the SL radio transmission, [0107]-[0111] and [0003]-[0004] and [0042]-[0043] and [0123]-[0125]). 
	Ashraf, Loehr, and Jain fails to disclose the second part of the PSCCH transmission is associated with less than a threshold code rate. In a similar field of endeavor, Zhang discloses the second part of the PSCCH transmission is associated with less than a threshold code rate (the calculated effective channel coding rate is less than or equal to the set threshold, the first-type V2X UE…selects a transmission resource according to the measure information and the first-type V2X UE decodes the PSSCH scheduled by the PSCCH, [0048]-[0050] and [0063]-[0064] and [0273]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of associating PSCCH with less than a threshold code rate as disclosed by Zhang  into the method comprising multi-stage side link control information for data transmission on the PSSCH as disclosed by Ashraf, Loehr, and Jain in order to improve the system and provide a variety of transmission characteristics associated with PSCCH , such as being associated with less than a threshold code rate. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf in view of Loehr, in view of Jain, in further view Li et al. (US 2021/0219268), in further view of Wikstrom et al. (US 2020/0099474).
Regarding claim 14, Ashraf, Loehr, and Jain fails to disclose wherein the second part of the PSCCH transmission is multiplexed with a data transmission. However in a similar field of endeavor, Li discloses the second part of the PSCCH transmission is multiplexed with a data transmission (PSCCH for scheduling assignment may be Time Division Multiplexed or Frequency Division Multiplexed with PSSCH for data transmission, [0139]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having PSCCH being multiplexed with PSSCH for data transmission as  disclosed by Li  into the method comprising multi-stage side link control information for data transmission on the PSSCH comprising a second SCI on PSCCH  as disclosed by Ashraf, Loehr, and Jain in order to improve the system and provide flexibility in communication parameters.  

	Ashraf, Loehr, Jain, and Li fails to disclose wherein a transport block size is based at least in part on a quantity of resource elements used for a retransmission. However in a similar field of endeavor, Wikstrom discloses a transport block size is based at least in part on a quantity of resource elements used for a retransmission (the transport block size is to be recalculated in accordance with the number of retransmission code blocks, [0041]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a transport block size being based on a quantity of resources used for retransmission as  disclosed by Wikstrom  into the method comprising multi-stage side link control information for data transmission on the PSSCH as disclosed by Ashraf, Loehr, Jain, and Li in order to improve the system and efficiently determine such parameters as transport block size for communication with a system. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf in view of Loehr, in view of Jain, in further view Yasukawa et al. (US 2021/0127361).
Regarding claim 16, Ashraf, Loehr, and Jain fails to disclose wherein a frequency allocation for the second part of the PSCCH transmission is the same as the frequency allocation for the first part of the PSCCH transmission. However in a similar field of endeavor, Yasukawa discloses a frequency allocation for the second part of the PSCCH transmission is the same as the frequency allocation for the first part of the PSCCH transmission (a SCI resource pool is divided into two regions which repeatedly appear at the same interval. The first region corresponds to a resource pool for transmitting SCI in the first round and the second region corresponds to a resource pool for transmitting SCI in the second round and the “nf” is a variable indicating the relative location of the resource block in the frequency direction, [0092]-[0093] and figure 10-11). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a frequency allocation for the SCI transmissions be the same as disclosed by Yasukawa  into the method comprising multi-stage side link control information for data transmission on the PSSCH comprising a second SCI as disclosed by Ashraf, Loehr, and Jain in order to improve the system and flexibly provide a variety of transmission allocation for SCI transmission on PSCCH. 
Claim 17, 18, 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf in view of Loehr, in view of Jain, in further view Khoryaev et al. (US 2020/0229171).
Regarding claim 17, Ashraf, Loehr, and Jain fails to disclose wherein determining the set of resource candidates comprises: selecting a contention window. However in a similar field of endeavor, Khoryaev discloses determining the set of resource candidates comprises: selecting a contention window; and determining a set of resource candidates for the set of resource assignments based at least in part on the contention window (the resource selection window is defined as a time interval during which the UE selects side link resources for transmission. The resource selection window be bounded by min (Tpdb, Trsw), where Tpdb is remaining packet delay budget and Tsrw is configurable resource selection window duration, [0132]-[0134] and [0129]-[0136]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of selecting a selection/contention window based upon a packet delay budget for selecting side link resources  as disclosed by Khoryaev into the method comprising multi-stage side link control information for data transmission on the PSSCH comprising a second SCI as disclosed by Ashraf, Loehr, and Jain in order to improve the system and efficiently determine resources for side link communications. 

Regarding claim 18, Khoryaev discloses selecting the contention window based at least in part on at least one of: a packet delay budget, or a hybrid automatic repeat request (HARQ) budget (the resource selection window is defined as a time interval during which the UE selects side link resources for transmission. The resource selection window be bounded by min (Tpdb, Trsw), where Tpdb is remaining packet delay budget and Tsrw is configurable resource selection window duration, [0132]-[0134] and [0129]-0136]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of selecting a selection/contention window based upon a packet delay budget for selecting side link resources  as disclosed by Khoryaev into the method comprising multi-stage side link control information for data transmission on the PSSCH comprising a second SCI as disclosed by Ashraf, Loehr, and Jain in order to improve the system and efficiently determine resources for side link communications. 

Regarding claim 23, Ashraf, Loehr, Jain fails to disclose detecting a pre-emption of the set of resource candidates. Khoryaev however discloses detecting a pre-emption of the set of resource candidates; and reselecting the set of resource candidates based at least in part on detecting the pre-emption of the set of resource candidates (resources are preempted by another side link transmission of another UE and select one or more new side link resources for the side link transmission based on the preemption, [0257] and [0136] and [0271]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of reselecting resources based upon preemption as disclosed by Khoryaev into the method comprising multi-stage side link control information for data transmission on the PSSCH comprising a second SCI as disclosed by Ashraf, Loehr, and Jain in order to improve the system and efficiently determine resources for side link communications in instances of collision/preemption.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf in view of Loehr, in view of Jain, in view Khoryaev, in further view of Lee et al. (US 2020/0295883).
Regarding claim 19, Ashraf, Loehr, Jain, and Khoryaev fails to disclose selecting the contention window based at least in part on at least one of a quantity of transmissions of the particular packet, or a quantity of resources to be reserved. In a similar field of endeavor, Lee discloses selecting the contention window based at least in part on at least one of a quantity of transmissions of the particular packet, or a quantity of resources to be reserved (adjust the resource selection window for transmission based on parameters related to retransmission (e.g., maximum number of retransmissions, number of default retransmissions, or HARQ roundtrip time (RTT) , and so on), [0128] and [0132] and [0168]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of selecting a selection/contention window based upon a number of retransmission  as disclosed by Lee into the method comprising multi-stage side link control information for data transmission on the PSSCH comprising a second SCI as disclosed by Ashraf, Loehr, Jain, and Khoryaev in order to improve the system and flexibly determine parameters for communication.

Allowable Subject Matter
Claims 12, 15, 20-22, and 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 10084712) disclosing a packet does not include a payload when the pack is a flow control packet that does not carry application data (col7 lines 45-65)
Tan et al. (US 2006/0067315) disclosing a “control packet” that does not include payload data ([0026]).
MCNAMEE et al. (US 2017/0104609) disclosing control plane data typically does not include the payload or actual user data ([0046]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473